Citation Nr: 0916312	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus, type II with diabetic nephropathy.

2.  Entitlement to service connection for hyperdeviation of 
the extra-ocular muscles.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1970, durig the Vietnam Era.  The Veteran received a Combat 
Action Ribbon and a Purple Heart.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran perfected a timely 
appeal.

In March 2009, the Veteran, accompanied by his 
representative, testified at a video conference hearing 
before the undersigned Veteran's Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus 
(rated as 20 percent disabling effective from April 20, 
2003).

2.  The Veteran's hypertension is as likely as not aggravated 
by his service-connected diabetic nephropathy.

3.  The information of record establishes that the Veteran 
engaged in combat with the enemy during his period of active 
duty service.

4.  The evidence of record demonstrates that the Veteran 
developed hyperdeviation of the extra-ocular muscles as a 
result of a shrapnel injury he sustained during his active 
combat duty.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
hypertension, as secondary to (aggravated by) the service-
connected diabetes mellitus, type II with diabetic 
nephropathy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  Hyperdeviation of the extra-ocular muscles was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(d) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.




II.  Service Connection-In General 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury; or, for any increase 
in severity of a non-service-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the non-service-connected disease.  38 C.F.R. § 3.310(a),(b); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board further recognizes that in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, it is well to 
observe that these provisions deal with the question of 
whether a particular disease or injury occurred in service; 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  In other 
words, the above-cited provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board concedes the Veteran's combat status, as indicated 
by his DD 214, where in he was awarded, in part, a Combat 
Action Ribbon and a Purple Heart.  Accordingly, 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are for application in 
this case.

III.  Hypertension Secondary to Diabetes Mellitus, Type II

Service connection was granted for diabetes mellitus, type II 
with diabetic nephropathy in an October 2004 rating decision.  
Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, type II with diabetic 
nephropathy, was denied in a January 2005 rating decision, a 
January 2006 statement of the case (SOC), and March 2008 and 
September 2008 supplemental statement of the cases (SSOC).  
The Veteran contends that his hypertension was aggravated by 
his service-connected diabetes mellitus, type II with 
diabetic nephropathy.

The Veteran's service treatment records reflect no complaints 
or treatment for hypertension.

Post-service medical records, in part, reveal treatment for 
hypertension, NOS and diabetes mellitus, type II with 
diabetic nephropathy.  The Veteran was diagnosed with 
hypertension and diabetes mellitus, type II with diabetic 
nephropathy after service in 1996.  (See November 30, 2004 VA 
examination).  

The Veteran underwent a VA examination in November 2004.  The 
VA examiner noted that the Veteran likely had hypertension on 
or before in 1995 given that he was prescribed Cardizem in 
October 1995.  The Veteran was diagnosed with diabetes 
mellitus, type II, primary hypertension, and proteinuria.  It 
was noted that the proteinuria was likely caused by the 
diabetic nephropathy.  The VA examiner also noted that the 
hypertension "[was] not caused by the diabetes, that [was] 
aggravated by diabetic nephropathy."  He also stated that he 
could not quantify to what extent the hypertension was 
affected by the diabetes mellitus.

Another November 2004 VA examination noted that the Veteran 
reported to have been diagnosed with diabetes in 1995 or 
1996.  He was placed on oral hypoglycemic agents.  The VA 
examiner noted that a review of the records revealed that the 
Veteran had 1+ proteinuria in 1994.  He also noted that the 
Veteran had hypertension with the exact duration unkown.  The 
Veteran was diagnosed with diabetes mellitus, type II and 
hypertension.  The VA examiner concluded that it was as least 
as likely as not that the Veteran had underlying diabetic 
nephropathy as a cause of the proteinuria.  The VA examiner 
decided to order further tests (i.e., repeat urinalysis and 
ultrasound) and to provide an addendum.  The December 2004 
addendum noted that there were no intraluminal lesions in the 
bladder with no postvoid residual and that the kidneys were 
essentially normal and the prostate gland was unremarkable.
A December 2004 VA examination diagnosed the Veteran with 
diabetes mellitus, type II, hyperlipidemia, and hypertension.  
The VA examiner further stated that the Veteran was diagnosed 
with diabetes mellitus and hypertension at the same time.  He 
concluded that it was not likely that the diabetes mellitus 
caused the hypertension, because diabetes mellitus is not one 
of the risk factors for hypertension.  However, the VA 
examiner concluded that it was as least likely as not that 
the diabetic nephropathy caused the hypertension, as it was 
an aggravating factor.  He further noted that he was unable 
to give the extent of aggravation (percentage wise).

The Board points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

The majority of the medical evidence clearly shows that the 
diabetic nephropathy at least aggravated the Veteran's 
hypertension.  What is less clear is the extent to which the 
diabetic nephropathy played a causal role with the 
hypertension.  Regardless, the Board is satisfied that the 
inquiries necessitated by 38 C.F.R. § 3.303(b) as to any 
"baseline" disability have thus been addressed, and any 
doubt in this instance should be resolved in the Veteran's 
favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).
 
While the VA examiners concluded that diabetes mellitus, type 
II, alone, did not cause the Veteran's hypertension, they 
concluded that the diabetic nephropathy aggravated the 
hypertension.  When the aggravation of a non-service-
connected disorder is proximately due to or the result of a 
service-connected disorder, service connection is warranted.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board finds 
the statement of the VA examiners to be sufficient medical 
evidence of a link between diabetic nephropathy and the 
Veteran's hypertension.  Overall, the preponderance of the 
evidence is in favor of the Veteran's claim, as such service 
connection is warranted on a secondary basis.

IV.  Hyperdeviation of the Extra-Ocular Muscles

The Veteran contends that he suffers from hyperdeviation of 
the extra-ocular muscles due to a grenade injury in service.

The Veteran's service treatment records reflect no complaints 
or treatment for hyperdeviation of the extra-ocular muscles.  
However, the service treatment records do reflect that the 
Veteran was treated for a grenade injury in service when he 
received shrapnel wounds to his right hand while in a defense 
position.  (See service treatment record dated in April 
1967).

Post-service medical records, in part, reveal treatment for 
hyperdeviation of the extra-ocular muscles since 1995.  The 
Veteran was also diagnosed with glaucoma.  (See VA treatment 
records from 1996 to 2008).  A January 2007 VA treatment 
record also noted that the Veteran had a history of 
strabismus in both eyes, for which he had previous surgery in 
the left eye as a child.  In this context, the service 
treatment records reflect that on a March 1966 Report of 
Medical History, the Veteran denied having a problems with 
his vision or eyes.  Further the March 1966 Report of Medical 
Examination found normal eyes and ocular motility.  As such, 
the presumption of soundness is applicable in this case. 

The May 2004 VA examination, which is the only medical 
opinion addressing the Veteran's hyperdeviation of the extra-
ocular muscles.  The Veteran told the VA examiner that he had 
a history of extra-ocular muscle deviation many years ago, in 
approximately 1995, and that he was seen by an extra-ocular 
muscle consultant from Philadelphia and had extra-ocular 
muscle surgery done for partial correction.  The VA examiner 
opined that the Veteran had hyperdeviation of his extra-
ocular muscles which was service-connected secondary to a 
grenade injury and which resulted in some partially 
corrective vertical muscle surgery.  (See May 2004 VA 
Examination).  

The Board points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 
supra; Willis v. Derwinski, supra.  

The Veteran testified that he was told by his physician that 
he had an unusual eye condition that was caused by trauma.  
(See March 2009 hearing transcript, p. 7).  He further stated 
that the only trauma that could have caused the injury would 
have been the shrapnel from the grenade explosion.  (Id. at 
8).

In applying 38 U.S.C.A. §§ 1154(b) combined with the service 
treatment records reflecting a grenade injury and the VA 
examiner's opinion that the hyperdeviation of his extra-
ocular muscles was secondary to a grenade injury, the Board 
finds the that the preponderance of the evidence is in favor 
of service connection.  Accordingly, the criteria for 
establishing entitlement to service connection for 
hyperdeviation of the extra-ocular muscles are met.  


ORDER

Service connection for hypertension, to include as secondary 
to the service-connected diabetes mellitus, type II with 
diabetic nephropathy, is granted.

Service connection for hyperdeviation of the extra-ocular 
muscles, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


